Title: To Thomas Jefferson from John Carey, 6 April 1795
From: Carey, John
To: Jefferson, Thomas



Sir
London, April 6, 1795.

I do myself the honor of transmitting you two volumes of those official documents, which, through your favor and indulgence, I was enabled to transcribe. I would have published two or three volumes more, had not a chasm in the commander-in-chief’s correspondence, and the want of many of the inclosures, stopped my progress. On this subject, I take the liberty of writing to Mr. Madison, Mr. Page, and Mr. Beckley, hoping, by their interposition on the spot, to have the deficiencies supplied. If successful, I shall immediately proceed, and finish the work as soon as possible.
Here I beg leave to observe, that, recollecting your caution respecting the premature publication of certain passages, I have endeavoured to pursue the path you had marked out, and to keep clear of every thing which might, at the present day, have an unpleasing tendency. Had I published in Philadelphia, I should have been less scrupulous: there, any unlucky slips could have been attributed only to inadvertence; whereas, now that I live under a government radically hostile to the Union, they might, by the American reader, be attributed to sinister  motives on my part, and possibly give rise to some invective against even You, Sir, for having, though with the most laudable intentions, countenanced the publication. And, though perfectly convinced that such declamation were incapable of disturbing a mind like yours, yet I was unwilling that my conduct should furnish the theme; and preferred injuring the sale of the book by the omission of many passages which would have been read with avidity on this side the Atlantic. If however, through excessive caution, I have erred on the other side, the error can be repaired in a second edition or an Appendix, where it will be easy to supply any passage unnecessarily omitted in my first publication. With very sincere respect, I have the honor to be, Sir, your much obliged, & most obedient humble servant,

John Carey


[The books I have taken the liberty of sending to the care of Mr. Madison.]

